PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BEATSNINE INC.
Application No. 16/604,569
Filed: 11 Oct 2019
For: VIBRATION SYSTEM USING SOUND

:
:
:	LETTER
:
:
:

The above-identified application has been forwarded to the undersigned for review of papers entered into the patent file on June 22, 2022.

A review of the papers show that the papers were not authorized.  The papers entered by the Office on June 22, 2022 were improperly entered into the file, because the patent had already been granted.  The papers have been expunged from the file by being closed in the image file wrapper.  


Telephone inquiries with regard to this communication should be directed to Mark O. Polutta at (571) 272-7709.


/MARK O POLUTTA/Senior Legal Advisor, OPLA                                                                                                                                                                                                        
Mark O. Polutta
Senior Legal Advisor
Office of Patent Legal Administration
Office of the Deputy Commissioner
  for Patent Examination Policy